Citation Nr: 0002308	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  96-45 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than December 14, 
1995 for a 100 percent evaluation for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Oakland, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") was known as the United States 
Court of Veterans Appeals prior to March 1, 1999. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In April 1996, the veteran stated in writing that he 
wanted an increased evaluation for his service-connected 
post-traumatic stress disorder disability.  

3.  A routine VA outpatient treatment record on December 14, 
1995, was accepted by the RO as an informal claim for 
increased rating for the veteran's post traumatic stress 
disorder.

4.  In a November 1998 rating decision, the RO granted a 100 
percent evaluation for the veteran's post traumatic stress 
disorder, effective December 14, 1995.

5.  It is not factually ascertainable that an increase in the 
veteran's post-traumatic stress disorder had occurred prior 
to December 14, 1995.  


CONCLUSION OF LAW

The criteria for an effective date earlier than December 14, 
1995, for a 100 percent rating for post traumatic stress 
disorder have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.160, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107.  That is, 
the veteran has presented a claim which is plausible.  All 
relevant facts have been properly and sufficiently developed, 
and no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.


Factual Background

In January 1992, the veteran submitted an application for 
compensation and indicated that he wanted service connection 
for post-traumatic stress disorder.  Therein he indicated 
that he had not been hospitalized or furnished domiciliary 
care within the past three months.  

On March 12, 1992, the veteran underwent a VA examination for 
compensation purposes.  It was noted that the veteran had not 
been previously evaluated.  The signing physician dictated 
his evaluation, and indicated that the diagnoses rendered 
were based on the Diagnostic and Statistical Manual of Mental 
Disorders, Third Edition, of American Psychiatric Association 
(DSM-III), according to the examiner.  The DSM-3R diagnoses 
were:

Axis I.  Post Traumatic Stress Disorder, chronic; 
Dysthymic disorder; and Alcoholism in remission since 
1978.
Axis II.  Compulsive personality traits...
Axis IV.  3, Work Stress, 6, Catastrophic combat stress.

In a June 1992 rating decision, service connection for post 
traumatic stress disorder was established, and a 10 percent 
evaluation was assigned based on mild symptoms as shown at VA 
examination and on only mild impairment of social and 
occasional functioning.  The RO noted that the veteran had 
remained employed full time.  The veteran was notified of the 
same.  The effective date of the award was January 22, 1992.

VA records dated from December 14, 1995 to July 19, 1995 were 
submitted for the record.  On December 14, 1995, the veteran 
was seen at VA on an outpatient basis.  The veteran reported 
hearing voices, described as low, and muffled, and with moans 
and groans; and that the voice told him to kill himself.  The 
veteran reported that he had been successful in ignoring the 
voice.  The examiner otherwise noted that the veteran was 
casually attired and neatly groomed.  He was pleasant and 
appropriate with behaviors.  The veteran reported that the 
voices that told him to "shoot himself" were heard 
approximately every two months.  It was also noted that the 
veteran wanted a written excuse from wearing seatbelts in his 
motor vehicle because wearing the seatbelt brought on 
triggers of his helicopter crashes in service.  He had just 
received a motor vehicle violation ticket for not wearing his 
seatbelts. 

On April 19, 1996, the veteran submitted a statement and 
requested a re-evaluation of his service-connected post-
traumatic stress disorder disability.  In May 1996, he 
underwent a VA examination for mental disorders.  In a July 
1996 rating decision, the evaluation was increased from 10 to 
30 percent disabling, effective April 19, 1996.  

In August 1996, the veteran submitted his notice of 
disagreement and treatment records showing continuous 
treatment at VA for post-traumatic stress disorder and other 
ailments.  Some of those records have been described above.  
He indicated that he wanted an increased evaluation, and an 
earlier effective date.  

In August 1996, the RO confirmed the 30 percent evaluation, 
and current effective date.  At that time the RO also issued 
a statement of the case, regarding an evaluation in excess of 
30 percent for post-traumatic stress disorder and an 
effective date earlier than April 19, 1996 for post-traumatic 
stress disorder.  

An August 1996 VA treatment record was submitted for the 
record.  It shows the same assessment of post-traumatic 
stress disorder, and the veteran's corresponding symptoms 
therein; to include increased anger, and hopelessness.  

Also, in August 1996, a VA licensed social worker from the 
Post-Traumatic Stress Disorder Clinical Team, submitted a 
letter on the veteran's behalf.  He sated that he had been 
working with the veteran since his first visit to the clinic 
on December 14, 1995.  The letter went on to describe the 
veteran's symptoms of depressed mood, nightmares, panic 
attacks, anger and suicidal ideation.  The examiner opined 
that a higher rating evaluation was warranted and commented 
on the veteran's further prognosis.  

Further, in August 1996, the RO was made aware of 
congressional interest on behalf of the veteran, by way of 
correspondence from a member of Congress with attached 
documents showing the veteran's contentions.  

In a September 1996 rating decision, there was no change in 
the rating of 30 percent.  In October 1996, the veteran 
submitted his substantive appeal and stressed that he wanted 
an evaluation of 50 or 70 percent for post-traumatic stress 
disorder.  He described his past trauma. 

In September 1996, another person from the Post Traumatic 
Stress Disorder Clinical Team wrote a letter on the veteran's 
behalf.  This person held a Ph.D. degree.  He described that 
the veteran suffered from severe and chronic post-traumatic 
stress disorder, and the symptoms that went along with that 
suffering.  The letter focused on the fact that the veteran 
had a great deal of trouble conducting routine personal 
business via the telephone, and suggestions to help the 
veteran with his anxiousness in that regard. 

From June 1997 to August 1997, the veteran was hospitalized 
at VA for post-traumatic stress disorder, and received a 
temporary total disability evaluation from VA for that time 
period.  Other outpatient records were received showing the 
veteran's continuous treatment during 1997 for this 
disability.  

March 1998 VA records indicate that the veteran was 
hospitalized again for three days for post-traumatic stress 
disorder.  

In an April 1998 rating decision, the disability evaluation 
was increased from 30 percent disabling to 70 percent 
disabling.  The effective date for the 70 percent evaluation 
was from December 14, 1995. 

An April 1998 Report of Contact shows that the RO spoke with 
a congressional representative who had made inquiry on the 
veteran's behalf.  In the conversation, it was noted that a 
retroactive payment for $19,434 was authorized for payment to 
the veteran, based on his entitlement to an increased 
evaluation for his service-connected disability.  

In an April 1998 correspondence from the veteran, he 
indicated that he was appreciative of the increased rating to 
70 percent, but that he felt that he was totally disabled due 
to his service-connected disability (TDIU); and that a 100 
percent rating was warranted.  He submitted an application 
for TDIU, and also indicated that he believed that his 30 
percent rating should have been effective back to February 7, 
1988, the date of his first wife's death due to suicide; and 
that a "50 percent rating" should have been applied back to 
March 1, 1989, the date that he stopped working.  

In an November 1998 rating decision, the disability 
evaluation was increased from 70 percent disabling to 100 
percent disabling.  The effective date for the 100 percent 
evaluation was from December 14, 1995.  The veteran was 
notified of the same, and presumably received another 
retroactive benefit check from VA.  

Additional VA treatment records were obtained for the record, 
showing the veteran's care during 1998 and 1999.  While the 
RO requested any treatment records from January 1992 to the 
present, it received duplicate records showing treatment 
beginning on December 14, 1995 to records with an end date in 
1999.  The RO also contacted the veteran's former railroad 
employer for records, and received no response.  


Legal Analysis

The Board has reviewed the record in its entirety, and 
determines that the veteran is not entitled to an effective 
date earlier than December 14, 1995 for his 100 percent 
service-connected post traumatic stress disorder disability.  

The method of determining the effective date of an increased 
evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), 
and 38 C.F.R. § 3.400(o).  The general rule with respect to 
the effective date of an award of increased compensation is 
that the effective date of such award "shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 1991).  See 38 C.F.R. § 3.400(o)(1) 
(1998).  An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that regard, the law provides 
that the effective date of the award "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 
1991).  See 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997).  The term "increase" as used in 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400 means an increase to the next 
disability level.  Hazan v. Gober, 10 Vet. App. 511 (1997).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 
3.155 (1998).  The regulation which governs informal claims, 
38 C.F.R. § 3.155 (1998), provides as follows: (a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim. 
Such informal claim must identify the benefit sought.  Id.  

Further, under 38 C.F.R. § 3.157, an informal claim may 
consist of a report of examination.  A report of examination 
will be accepted as an informal claim for benefits if the 
report relates to a disability which may establish 
entitlement.  Id. 

In order to apply the above statutory provisions to the 
instant appeal, it is necessary to determine the date of the 
veteran's claim and the date that it became factually 
ascertainable that the veteran's service-connected 
psychiatric disability increased in severity.  

The veteran specifically contends that effective dates should 
have been established from February 7, 1988 and March 1, 
1989.  These are dates which correspond to crisis in his 
personal life, and which, presumably, stand for the 
contention that his post-traumatic stress disorder symptoms 
worsened during these crises.  In any event, the veteran is 
generally contending that an effective date earlier than 
December 14, 1995 is warranted.  

The Board determines that the date of receipt of the 
veteran's claim was on April 19, 1996.  That is the date that 
VA received the veteran's statement in writing that he wanted 
an increased evaluation for post-traumatic stress disorder.  
In that regard, the effective date for an increased rating 
shall not be earlier than the date of receipt of application 
therefor.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  The other indication in the record that the 
veteran applied for an increased rating prior to this time, 
is the showing of his December 14, 1995 treatment at VA.  
When the RO received information showing that the veteran was 
treated on that date, it correctly used that treatment record 
as an informal claim for increase and granted the veteran's 
increased evaluation(s) back to December 14, 1995 instead of 
using the effective date of April 19, 1996.  See 38 C.F.R. 
§ 3.157(b)(1).  All congressional correspondence was received 
after these dates, and therefore such correspondence would be 
useless if considered to be informal claims.  See 38 C.F.R. 
§ 3.155.

The Board determines that the "exception" to the general 
rule above does not apply, in that it was not "factually 
ascertainable" that the veteran's disorder had increased in 
severity within the one-year period preceding the date of 
receipt of his claim; that is one year prior to December 14, 
1995.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  
Based on the symptoms provided in the VA treatment record of 
December 14, 1995, it was factually ascertainable that the 
veteran's disorder had increased in severity at that time 
because he heard voices and had ideation of suicide.  
However, since that date has already been accepted as the 
date of receipt, if the record showed worsening within a year 
preceding December 14, 1995, the Board would be obligated to 
give the veteran an earlier effective date.  

However, the record does not show the same.  In fact, 
December 14, 1995 is the earliest treatment record on file, 
except for the VA examination in January 1992, which 
corresponded to the original claim for service connection.  
That examination corresponded to the initial 10 percent 
disability evaluation established by the RO with the grant of 
service connection.  Therein, the examiner indicated mild 
impairment, and the veteran did not appeal the RO's final 
rating action.  That is, the veteran did not file a notice of 
disagreement to the decision within the one-year period 
following the date of notification.  That determination is 
final as to the evidence then of record.  See 38 U.S.C.A. §§ 
5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1100 (1998).  

All other treatment and hospitalization records submitted for 
this claim, including the medical opinions of record, are for 
dates corresponding to time after December 14, 1995.  In 
further support of this notion, the record reflects that the 
veteran's licensed social worker, in a letter written on the 
veteran's behalf in August 1996, indicated that the veteran 
had first been treated at the post-traumatic stress disorder 
clinic on December 14, 1995.  Therefore, the date of the 
claim for an increased rating must be considered to be 
December 14, 1995, as there are no other applicable records 
for which to derive a factually ascertainable increase in the 
veteran's disability.  38 C.F.R. § 3.400(o)(2). 

Regarding the veteran's contention that the effective date 
should go back to March February 1988 and March 1989, 
respectively, the Board notes that although the veteran 
continued to submit evidence in support of his claim 
throughout this appeal, the first evidence of record to 
document an increase in the disability was dated December 14, 
1995.  He has not submitted evidence showing that his 
disorder increased in severity in February 1988 or March 
1989, when he underwent personal tragedy or crisis in his 
life.  So the Board cannot consider those time periods for 
determining that it was factually ascertainable that an 
increase in the disability had occurred.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(o)(2) (1998).  Moreover, the veteran did 
not have a pending claim before the RO prior to December 
1995.

Accordingly, the veteran's claim for an earlier effective 
date is denied.  


ORDER

An effective date earlier than December 14, 1995, for a 100 
percent schedular evaluation for post traumatic stress 
disorder is denied.



		
Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

